The following opinions were filed March 20, 1913:
WiNsnow, C. J.
(concurring1). I agree with the conclusion reached in this case on the following grounds:
This was an interstate shipment of grain. Both the shipper and the receiving railroad company knew when the shipment was made that the journey of the car and its contents was to end, not in the freight yard at Superior, but at some industry to be named by the consignee, either on the sidetracks of the receiving railroad or of some other connecting railroad system in Superior. In either casé the intended journey was not to be completed at the yard, but only suspended at that point until the consignee had determined the industry to which the grain was to go. When that fact was determined and the car transported to that industry, the interstate journey was completed, and not before.